Citation Nr: 1125383	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  09-24 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for degenerative disc and facet disease of the lumbar spine, to include lumbosacral strain, status post fusion, and herniated nucleus pulposus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and January 2009 rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which continued the 20 percent evaluation for the Veteran's service-connected lumbar spine disability.  In January 2009, the RO specified that 10 percent was assigned for loss of motion on repetitive use due to pain.  

The Board notes that the Veteran submitted a July 2009 substantive appeal, via a VA Form 9, and requested a personal hearing before the Board at the RO.  In August 2009, the Veteran submitted a written request to withdraw his Board hearing request.  The Board finds that there is no hearing request pending at this time.  38 C.F.R. § 20.702(d) (2010).    

The Veteran submitted a formal claim for unemployability compensation, via a VA Form 21-8940.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9 (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In a July 2009 substantive appeal, via a VA Form 9, the Veteran reported that he started to have a lot of back pain for the past year and a half.  He was given two shots in his lower back to alleviate the pain and was told that he will need a facet joint nerve rhizotomy.  The Veteran contends that his service-connected lumbar spine disability is worse than the current 20 percent evaluation contemplates and contends that a higher evaluation is warranted.  

In November 2008, the Veteran underwent a VA spine examination for his service-connected lumbar spine disability.  The Veteran's history of decreased motion, stiffness, weakness, and spasms were noted, as well as the presence of constant pain in his lumbar spine that radiates to his shoulders.  Following the examination, the Veteran exhibited forward flexion of the lumbar spine to 75 degrees with pain at 40 degrees.  The examiner further noted, in pertinent part, the existence of pain on active motion, passive motion, and after repetitive use.  

VA outpatient treatment records from March 2009 to February 2010 reveal the Veteran's ongoing complaints of pain in his lumbar spine.  A March 2009 record documents that the Veteran's chronic back pains as not getting better.  An April 2009 x-ray report revealed, in pertinent part, major abnormality with no attention needed.  Then in February 2010, the Veteran called regarding his chronic low back pain and agreed to undergo a back pain clinic evaluation.  

Critically, the Veteran underwent an April 2009 private examination pursuant to the referral from a VA physician.  The Veteran reported that his "back hurts a lot" since January 2008.  The examiner noted the Veteran's activity of daily living has decreased and current pain medication is working.  Following the evaluation of the Veteran's lumbar spine, the Veteran exhibited, in pertinent part, forward flexion to 55 degrees. 

Review of the record indicates that the Veteran's last VA examination for his service-connected lumbar spine disability was in November 2008.  The record reflects that the Veteran has not been afforded a more recent VA examination to assess the current severity of his service-connected back disability, and recent VA outpatient treatment records, statement from the Veteran, and April 2009 private evaluation report suggest that his lumbar spine disability has worsened.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered 'contemporaneous.'  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Furthermore, the Board notes the Veteran's April 2009 private examination report, as discussed above.  After concluding the examination report findings, the private physician noted that the Veteran "is to follow-up in two weeks for an in-office [appointment]."  The Board notes that subsequent private treatment records associated with the private examination report are absent from the Veteran's claims file.  Since VA has notice of outstanding private treatment records that are relevant to the claim on appeal, VA has a duty to obtain those records.  38 U.S.C.A. § 5103A(c) (West Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  Obtain the necessary authorization from the Veteran to obtain the Veteran's clinical and/or hospitalization records from the Acute and Chronic Pain and Spine Center in Amarillo, Texas, from April 2009 to the present.  All efforts to obtain such records should be fully documented, and the facility must provide a negative response if records are not available.  If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).
  
2.  Obtain and associate with the claims file all outstanding records of treatment pertaining to the Veteran's service-connected lumbar spine disability from the Amarillo VA Health Care System from March 2010, the date of the most recent evidence of record, to the present.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

3.  Schedule the Veteran for the appropriate VA examination to determine the current severity and impairment of his service-connected lumbar spine disability.  The claims file must be made available to the VA examiner in conjunction with the examination.  Any and all indicated evaluation studies and tests, deemed necessary by the examiner, should be accomplished.  Range of motion studies should be accomplished.  The VA examiner should identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's lumbar spine.  

The VA examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  The examiner should express any such additional functional loss in terms of additional degrees of limited motion of the lumbar spine.  The examiner should also indicate whether there is any ankylosis of the lumbar spine, and if so, whether such is favorable or unfavorable, and the extent of such ankylosis.  Finally, the examiner should provide an opinion as to the duration of ANY incapacitating episodes of intervertebral disc syndrome that the Veteran has experienced during the past 12 months, and the evidence used to form that opinion.  The opinion should also reflect that a review of the claims file has been accomplished.  

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


